Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: 

Claim 2
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a stereoscopic endoscope comprising: at least one optical element disposed to intercept light reflected from the object to be imaged and passing through the first and second lens trains, the optical element being configured to direct light exiting the first lens train to the right side image area of the image sensor surface and to direct light exiting the second lens trains to the left side image area of the image sensor surface, wherein the optical element is a non-rectangular prism comprising two end faces and a field separator positioned between the end faces, the field separator configured to separate the light exiting the first lens train from the light exiting the second lens train, along with the remaining features of claim 2.

Claim 19 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a method for capturing stereoscopic images with an endoscopic device, the method comprising: prior to reflecting the light exiting the first lens train and the light exiting the second lens train off the face of the prism, separating the light exiting the first lens train from the light exiting the second lens train via a field separator positioned between two end faces of the non-rectangular prism, along with the remaining features of claim 19.

Of the cited art Arakawa (US 4682219 A), Yabe ( US 4832003) disclose a prism used to direct light exiting the lens trains to the right and left side image area of a image sensor surface. While end surface of these prism can be a field separator, the claim requires for a field separator that is positioned between the end faces of the prism, and configured to separate the light exiting the first lens train from the light exiting the second lens train, which is not met by the prism in these art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/AARON B FAIRCHILD/            Primary Examiner, Art Unit 3795